Citation Nr: 1744357	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-15 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to vocational rehabilitation and employment (VR&E) benefits under the provisions of 38 U.S.C. Chapter 31, Title 38 of the United States Code.

2.  Entitlement to a higher evaluation for osteoarthritis left knee (previously evaluated as status post left knee reconstruction) currently evaluated at 10 percent disabling

3.  Entitlement to a higher evaluation for left knee laxity currently evaluated at 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active duty from February 1987 to April 1987, and from May 1988 to July 1989. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A February 2010 rating decision continued the 10 percent rating for left knee osteoarthritis but granted a separate 20 percent rating for left knee instability.  Also, in February 2011 the RO denied VR&E benefits.  The RO in Roanoke, Virginia, has current jurisdiction of these issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially the Board notes that the Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) at the RO in November 6, 2014.  Apparently, the Veteran failed to report to the scheduled hearing; however, there is no documentation included in the e-file authenticating this absence.  This is important as the e-file shows that the Veteran was notified of the date of the hearing (by letter issued in November 2014), however, the next document in the e-file (dated as received in February 2015) shows that the Veteran had relocated to a different state at some time during this time period.  It is not clear if the Veteran received the November 2014 notification or whether he was given an opportunity to reschedule a hearing.  He should be rescheduled.

The record contains a March 2012 statement of the case (SOC) which indicates that the Veteran was denied VR&E benefits in February 2011.  Neither the RO's decision nor the information relied upon for that determination has been included with the e-file.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a video hearing before a VLJ at the RO.  

2. Associate with the e-file all procedural and substantive documentation regarding the February 2011 denial of VR&E benefits to include the Veteran's VA Vocational Rehabilitation and Counseling folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

